Citation Nr: 0023747	
Decision Date: 09/07/00    Archive Date: 09/12/00

DOCKET NO.  97-34 153A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky



THE ISSUES

1.  Entitlement to an initial compensable rating for left ear 
hearing loss.

2.  Entitlement to an initial compensable rating for right 
bundle branch block.

3.  Entitlement to an initial rating in excess of 10 percent 
for arthritis, lumbar spine.






ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel




INTRODUCTION

The veteran retired from service in October 1995, after 
having served on active duty for a period in excess of 20 
years.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Houston, Texas.  
Thereafter, the veteran's file was transferred to the VA 
Regional Office (RO) in Louisville, Kentucky.


FINDINGS OF FACT

1.  Acuity in the veteran's left ear is of level II severity.

2.  Current manifestations of the veteran's service-connected 
right bundle branch block include an absence of shortness of 
breath, fatigue, dizziness or syncope, with an ability to 
exert, while remaining asymptomatic, to a capacity in excess 
of 10 metabolic equivalents.

3.  Current manifestations of the veteran's service-connected 
arthritis, lumbar spine, include complaint of low back pain 
on occasion; overall lumbar motion, inclusive of an ability 
to flex forward to 90 degrees, is only slightly restricted.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for left ear 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 4.85, Part 4, Diagnostic Code 6100 
(1999); 38 C.F.R. § 4.85, Diagnostic Code 6100 (1996).  

2.  The criteria for a compensable rating for right bundle 
branch block have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.7, 4.31, 4.104, Diagnostic Code 
7015 (1999); 38 C.F.R. § 4.104, Diagnostic Code 7015 (1996).

3.  The criteria for a rating in excess of 10 percent for 
arthritis, lumbar spine, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.45 
4.71a, Diagnostic Code 5003 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that each of the veteran's claims is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  That 
is, the Board finds that each claim is plausible.  The Board 
is also satisfied that all relevant facts have been properly 
developed, and that no further assistance to the veteran is 
required to comply with 38 U.S.C.A. § 5107(a).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1999).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1999).

Service connection is in effect for left ear hearing loss, 
for which the RO has assigned a noncompensable rating under 
Diagnostic Code 6100 of the Rating Schedule; for right bundle 
branch block, rated noncompensable under the provisions of 
Diagnostic Code 7015; and for arthritis, lumbar spine, rated 
as 10 percent disabling under Diagnostic Code 5003.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 
(1999), and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
the Board has reviewed all evidence of record pertaining to 
the history of each disability for which entitlement to an 
increased rating is asserted.  The Board is of the opinion 
that this case presents no evidentiary considerations which 
would warrant an exposition of the remote clinical histories 
and findings pertaining to any disability for which 
entitlement to an increased rating is currently asserted on 
appeal.

I.  Left Ear Hearing Loss

Under the schedular criteria, evaluations of unilateral 
defective hearing loss range from noncompensable to 
10 percent based upon organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests together with the average hearing threshold level as 
measured by pure tone audiometry tests in the frequencies 
1,000, 2,000, 3,000 and 4,000 cycles per second.  To evaluate 
the degree of disability from defective hearing, the Rating 
Schedule establishes eleven auditory acuity levels from 
level I for essentially normal acuity through level XI for 
profound deafness.  

In situations where service connection has been granted only 
for defective hearing involving one ear, and the appellant 
does not have total deafness in both ears, the hearing acuity 
of the nonservice-connected ear is considered to be normal.  
In such situations, a maximum 10 percent rating is assignable 
where hearing in the service-connected ear is at level X or 
XI.  38 C.F.R. § 4.85 and Part 4, Diagnostic Codes 6100 to 
6101. 

In conjunction with the veteran's current claim for an 
increased rating for his service-connected left ear hearing 
loss, a VA audiometric examination performed in February 1996 
revealed that the veteran had an average pure tone threshold 
level of 37.5 decibels in the left ear, for the frequencies 
at 1,000, 2,000, 3,000, and 4,000 hertz; speech recognition 
ability was 98 percent.  Mild hearing loss in the nonservice-
connected right ear was assessed.  Most recently, VA 
audiometric examination performed in April 1999 revealed that 
the veteran had an average pure tone threshold level of 50 
decibels in the left ear, for the frequencies at 1,000, 
2,000, 3,000, and 4,000 hertz; speech recognition ability was 
88 percent.
 The veteran avers that hearing loss in his left ear has 
steadily worsened in recent years.  The Board fully 
acknowledges the foregoing contention.  Nevertheless, under 
the applicable criteria, as set forth above, the veteran's 
hearing acuity (based, moreover, on the greater relative loss 
of acuity shown with respect to the left ear on the April 
1999 audiogram) is at level II in the left ear, and a 
comparison of such finding with the schedular criteria does 
not demonstrate entitlement to a compensable rating.  

In reaching the foregoing determination, the Board would 
point out that the propriety of assigning a noncompensable 
rating for service-connected hearing loss by means of a 
mechanical application of the Rating Schedule to the numeric 
designations assigned after audiometric evaluation has been 
upheld by the United States Court of Appeals for Veterans 
Claims.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

Finally, the Board would note that it is aware that, 
effective June 10, 1999, VA revised the criteria pertaining 
to the rating to be accorded hearing loss, such pertinent 
revision being codified under 38 C.F.R. § 4.86.  See 64 Fed. 
Reg. 25202-25210 (May 11, 1999).  Where a law or regulation 
changes after a claim has been filed or reopened, but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the veteran will 
apply.  Karnas v. Derwinski, 1 Vet. App. 308, 317 (1991).  

However, the results of the VA audiograms do not reflect a 
puretone threshold of 55 or more decibels at 1000, 2000, 3000 
and 4000 Hertz; nor a 30 decibels or less threshold at 1000 
Hertz in tandem with a threshold of 70 decibels or more at 
2000 Hertz.  In view of these results, then, the above-
referenced revised criteria is of no bearing to alter the 
disposition reached above, as neither the old nor the amended 
criteria results in a more favorable evaluation.  Compare 
38 C.F.R. § 4.85, Diagnostic Code 6100 (1999) to 38 C.F.R. 
§ 4.85, Diagnostic Code 6100 (1996).  


II.  Right Bundle Branch Block

In accordance with the provisions of Diagnostic Code 7015, in 
effect through January 11, 1998, a noncompensable rating was 
warranted for auriculoventricular block which was incomplete, 
as asymptomatic, without syncope or need for medicinal 
control after more than one year; a 10 percent rating was 
warranted for auriculoventricular block which was incomplete, 
being without syncope but occasionally symptomatic.  
38 C.F.R. § 4.104, Diagnostic Code 7015 (1996).

Effective January 12, 1998, pursuant to the provisions of 
Diagnostic Code 7015, a 10 percent rating is warranted for 
atrioventricular block where a workload of greater than 7 
metabolic equivalents (METs, an objective measure of levels 
of physical activity) but not greater than 10 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope, or; 
continuous medication or a pacemaker is required.  38 C.F.R. 
§ 4.104, Diagnostic Code 7015 (1999).

The veteran contends, in essence, that his service-connected 
right bundle branch block is more severely disabling than 
currently evaluated.  In this regard, when he was examined by 
VA in March 1999, the veteran denied experiencing dyspnea, 
fatigue or syncope; he indicated that he experienced some 
dizziness on occasion.  He further related that he ran daily 
until his retirement from service in 1995.  The examiner 
alluded to an electrocardiogram (EKG) previously administered 
the veteran, apparently in reference to that administered the 
veteran by VA in February 1996, which was interpreted to 
reveal right bundle branch block.  The pertinent examination 
conclusion, following physical examination, was right bundle 
branch block "of indeterminate significance."  

In January 2000, the veteran underwent a treadmill which was 
administered under non-VA auspices.  The veteran walked for 9 
and 1/2 minutes and achieved a heart rate of 145 beats per 
minute; his maximum blood pressure was 178/92, and the MET 
level was 10.1.  His exercise capacity was noted to have been 
normal, and he remained asymptomatic.  

When he was examined by VA in February 2000, the veteran 
denied then experiencing any angina, dyspnea, fatigue, 
dizziness or syncope.  On physical examination, his heart 
showed regular rate and rhythm.  The examination diagnosis 
was hypertensive cardiovascular disease, then well-controlled 
with medication.

In considering the veteran's claim for a compensable rating 
for his service-connected right bundle branch block, the 
Board is of the opinion that, owing to the reasoning advanced 
hereinbelow, a related compensable rating is not in order 
pursuant to either promulgation of criteria set forth above, 
i.e., that in effect through January 11, 1998, or thereafter.  
As set forth above, a 10 percent rating was warranted under 
the criteria in effect through January 11, 1998, for 
incomplete auriculoventricular block without syncope but 
occasionally symptomatic.  However, while the veteran 
indicated on the March 1999 VA examination that he 
experienced some dizziness on occasion, he denied 
experiencing the same, as well as angina, shortness of 
breath, fatigue or syncope on his subsequent (and thus more 
recent) examination by VA in February 2000.  Therefore, a 
compensable rating in accordance with the provisions of 
Diagnostic Code 7015 which were in effect through January 11, 
1998, was not in order. 

With respect to the above-stated criteria of Diagnostic Code 
7015 that became effective on January 12, 1998, not only did 
the veteran, on the January 2000 treadmill, exhibit a level 
of physical activity which was slightly in excess of the 
upper bound level (10 METs) of the parameters commensurate 
with a compensable rating, but he remained asymptomatic in 
doing so.  Thus, the veteran did not demonstrate the minimum 
necessary degree of disablement as is required for a 
compensable rating under the criteria of Diagnostic Code 7015 
that became effective on January 12, 1998.  The latter 
consideration, in turn, implicates the provisions of 
38 C.F.R. § 4.31, i.e., where the minimum schedular 
evaluation requires residuals and the schedule does not 
provide for a noncompensable rating, a noncompensable rating 
will be assigned where the required residuals are not shown.  
In view of the provisions of 38 C.F.R. § 4.31, then, and 
since (given the analysis set forth above) the veteran is 
presently without the minimum necessary degree of disablement 
required for a compensable rating under the criteria of 
Diagnostic Code 7015 that became effective on January 12, 
1998, the Board concludes that his currently assigned related 
noncompensable evaluation is proper, and that a more 
favorable result is not available under the previous criteria 
nor under the new criteria, when it became applicable.  
38 U.S.C.A. § 5110(g); Karnas, supra.

In reaching the foregoing determination, the Board has 
considered the provisions of 38 C.F.R. § 4.10, as pertinent 
to cardiac-occasioned impairment in the veteran's ability to 
function under the ordinary conditions of life, including 
employment.  In this regard, however, on the February 2000 VA 
examination, the veteran inferred that his service-connected 
right bundle branch block occasioned no hindrance in his 
ability to work as a meat inspector/grader.  The foregoing 
consideration, in the Board's view, militates persuasively 
against any notion of entitlement to a compensable disability 
rating predicated on the provisions of 38 C.F.R. § 4.10.  

Finally, the Board has also given consideration to the 
provisions of 38 C.F.R. § 4.7, which provide that, where 
there is a question as to which of two evaluations should be 
assigned, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  However, the record does not show 
that the actual manifestations of the veteran's service-
connected right bundle branch block more closely approximate 
those required for a compensable rating than they do the 
disability rating currently assigned.  Accordingly, the Board 
is unable to identify a reasonable basis for a grant of this 
aspect of the benefit sought on appeal.  As the evidence is 
not in equipoise, the provisions of 38 U.S.C.A. § 5107(b) 
regarding reasonable doubt are not applicable to warrant more 
favorable result. 

III.  Arthritis, Lumbar Spine

Under the law, the initial evaluation of the veteran's 
service-connected arthritis, lumbar spine, turns, at least in 
part, on the degree to which motion involving his lumbar 
spinal segment is limited.  Diagnostic Code 5003.  The 
veteran is currently in receipt of a 10 percent evaluation 
under Diagnostic Code 5003. 

The veteran asserts that he experiences intermittent low back 
pain and he contends, in substance, that his service-
connected arthritis involving his lumbar spine is more 
severely disabling than currently evaluated.  In this regard, 
when he was examined by VA in February 1996, the veteran 
complained of experiencing pain "over the sacroiliacs".  
Pertinent X-ray examination revealed degenerative changes.  
The veteran exhibited an ability to flex, bend laterally (in 
each direction), and rotate (in each direction) to 80, 40 and 
50 degrees, respectively.  When he was examined by VA in 
March 1999, the veteran indicated that he experienced 
occasional stiffness in his low back.  He was noted not to 
have any pain in his low back when executing motion.

Most recently, when the veteran was examined by VA in 
February 2000, he complained of experiencing intermittent low 
back pain which, however, did not radiate into his buttocks 
or lower extremities.  He indicated that he took no 
medication to relieve his low back pain.  On physical 
examination, he exhibited an ability, relative to his lumbar 
spinal segment, to flex, extend, and bend laterally (in each 
direction) to 90, 10 and 25 degrees, respectively.  The 
pertinent examination diagnosis implicated arthritis 
involving the lumbar spine.

In considering the veteran's claim for an increased initial 
rating for his service-connected arthritis, lumbar spine, the 
Board has considered whether an evaluation in excess of 10 
percent is available under any other applicable diagnostic 
code.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5292, a 10 
percent evaluation, the veteran's current evaluation, is 
warranted for "slight" overall limitation.  An evaluation of 
20 percent may be assigned, in accordance with Diagnostic 
Code 5292, if "moderate" overall limitation of motion 
involving the lumbar spine is shown.

The ability exhibited by the veteran on the February 2000 VA 
examination in flexing his lumbar spine (to 90 degrees) is 
representative of motion in such excursion which is nearly 
unrestricted.  While there is greater relative restriction in 
his ability to extend and bend laterally (though only 
extension may be sufficiently restricted to equate with 
"moderate" loss of motion in such excursion), overall motion 
involving his lumbar spine is no more than slightly 
restricted, a degree of pertinent impairment which is 
commensurate with his presently assigned 10 percent rating 
(in accordance with Diagnostic Codes 5003-5292) for arthritis 
involving his lumbar spine.  Therefore, the Board concludes 
that an increased rating for the veteran's service-connected 
arthritis involving his lumbar spine is not in order under 
Diagnostic Code 5292.  

In reaching the foregoing determination, the Board has 
considered the provisions of 38 C.F.R. §§ 4.40 and 4.45, as 
pertinent to factors, traceable to arthritis involving the 
lumbar spine, including general functional loss, weakened 
movement and excess fatigability.  The Board has also been 
attentive for indication of loss of functional ability, 
within the purview of 38 C.F.R. § 4.40, specifically 
traceable to pain on use.  See DeLuca v. Brown, 8 Vet. App. 
202 (1995).  However, the Board finds it to be noteworthy 
that, when he was examined by VA in March 1999, the veteran 
was found to be free of pain when executing apparently all 
excursions involving his lumbar spine.  In addition, the 
Board observes that the veteran related, on the occasion of 
his VA examination in February 2000, that he plays golf on 
occasion. The foregoing considerations, in the Board's view, 
militate persuasively against the existence of sufficient 
disablement, relative to the veteran's lumbar arthritis, as 
to warrant the assignment of a higher disability rating 
predicated on either 38 C.F.R. § 4.40 or 38 C.F.R. § 4.45.  

Finally, the Board has also given consideration to the above-
stated provisions of 38 C.F.R. § 4.7.  However, the record 
does not show that the actual manifestations of the veteran's 
service-connected arthritis involving his lumbar spine more 
closely approximate those required for a 20 percent rating 
than they do the disability rating currently assigned.  
Accordingly, the Board is unable to identify a reasonable 
basis for a grant of this aspect of the benefit sought on 
appeal, and the evidence is not in equipoise to warrant a 
more favorable determination.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 4.7, 4.40, 4.45 and Part 4, Diagnostic Codes 
5003, 5292.

The Board has, finally, with respect to each issue addressed 
above for which entitlement to an increased rating has been 
asserted, considered the discussion recently advanced by the 
United States Court of Appeals for Veterans Claims in 
Fenderson v. West, 12 Vet. App. 119 (1999), wherein it 
indicated that, especially when there was a long duration 
between a claimant's original claim for service connection 
and the assignment of an original rating, separate 
("staged") ratings may be assigned with respect to original 
claims for distinct separate periods of time during the 
appeal period based on the facts found.  However, inasmuch as 
the Board's dispositions above bear on compensation made 
initially effective from the date (i.e., November 1995) of 
the veteran's related original claim, the Board is of the 
view that the cited Fenderson rationale does not, in the 
present circumstances, apply.


ORDER

A compensable initial rating for left ear hearing loss is 
denied.

A compensable initial rating for right bundle branch block is 
denied.

An initial rating in excess of 10 percent for arthritis, 
lumbar spine, is denied.



		
	TRESA M. SCHLECHT
	Acting Member, Board of Veterans' Appeals



 

